 1   STEVEN ABBOTT, SBN: 010303
     MICHAEL R. SMITH, SBN: 12641
 2   RONALD L. HELLBUSCH (Pro Hac Vice)
     LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Boulevard, Suite 600
     Las Vegas, Nevada 89118
 4   702.893.3383
     Steven.Abbott@lewisbrisbois.com
 5   Michael.R.Smith@lewisbrisbois.com
     Ronald.Hellbusch@lewisbrisbois.com
 6
     Attorneys for Defendant DCo LLC
 7
                               IN THE UNITED STATES DISTRICT COURT
 8                                  FOR THE DISTRICT OF NEVADA

 9        JORDAN J. POTTER,                                Case No. 2:20-CV-00276-RFB-VCF

10                      Plaintiff,                         STIPULATION AND ORDER FOR
                                                           DISMISSAL OF DCO LLC WITHOUT
          v.                                               PREJUDICE
11

12        CRANE CO., et al.,

13                      Defendants.

14

15             IT IS HEREBY STIPULATED by and between Plaintiff Jordan J. Potter and Defendant

16   DCo LLC, through their undersigned counsel of record, that Plaintiff’s Complaint including all

17   amendments thereto (“Plaintiff’s Complaint”) in the above-entitled action shall be dismissed

18   without prejudice as to Plaintiff Jordan Potter’s allegations and claims against DCo LLC only,

19   with the parties to bear their own costs and attorneys’ fees.

20   //

21   //

22   //

23   //




     4815-7036-3888.1                              Page 1 -
 1            Plaintiff’s Complaint and his claims alleged against all other Defendants are not dismissed

 2   and shall remain in effect.

 3
      Dated this 7th day of July, 2021                  Dated this 7th day of July, 2021
 4
      MAUNE RAICHLE HARTLEY FRENCH &                    LEWIS BRISBOIS BISGAARD & SMITH,
 5    MUDD LLC                                          LLP

 6    By: /s/ Jackalyn A. O. Rochelle                   By: /s/ Ronald L. Hellbusch
      T. Barton French, Jr., Esq.                       Steven Abbott, Esq., SBN: 10303
 7    Nevada Bar No. 005641                             Michael R. Smith, Esq., SBN: 12641
      Jackalyn A.O. Rochelle, Esq.                      Ronald L. Hellbusch (Pro Hac Vice)
 8    Admitted Pro Hac Vice - Missouri Bar No.          6385 S. Rainbow Boulevard, Suite 600
      58557                                             Las Vegas, Nevada 89118
 9    Lorrette Fisher, Esq.                             702.893.3383
      Admitted Pro Hac Vice – New York Bar No.          steven.abbott@lewisbrisbois.com
10    5263934                                           michael.r.smith@lewisbrisbois.com
      jrochelle@mrhfmlaw.com                            ronald.hellbusch@lewisbrisbois.com
11    lfisher@mrhfmlaw.com                              Attorneys for Defendant DCo LLC
      Attorneys for Plaintiff
12
      CRAIG P. KENNY & ASSOC.
13    Lawrence E. Mittin, Esq.
      Nevada Bar No. 005428
14    lmittin@cpklaw.com
      Attorneys for Plaintiff
15

16            IT IS SO ORDERED.

17            Dated this ______
                          8th day of July, 2021.

18

19                                                         United States District Judge

20

21

22

23




     4815-7036-3888.1                              Page 2 -
